UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Se SS SS SS eS SS xX
UNITED STATES OF AMERICA,
; ORDER
= against —-
00 Cr. 1008-2 (NRB)
ELIJAH BOBBY WILLIAMS,
Defendant.
ee eee ><

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

Upon reading the motion of Elijah Bobby Williams to modify
his sentence pursuant to 18 U.S.C. § 3582(c)(1i)(B) and Section
404 of the First Step Act of 2018, it is hereby

ORDERED, that the Clerk of Court serve copies of this Order
and the underlying motion on the United States Attorney for the
Southern District of New York, and it is further

ORDERED, that the United States Attorney shall file a response
to the motion on or before April 1, 2020 and the defendant’s reply

thereto, if any, is due on or before May 1, 2020.

Dated: New York, “J York
February 27, 2020

 

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 
Defendant (pro se)

Elijah Williams

Copies of the foregoing Memorandum and Order have been mailed on
this date to the following:

Elijah Williams (#02152-748)
USP-Victorville
P.O. Box 3900

Adelanto, CA 92301

 

 
